Citation Nr: 0621439	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  01-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability manifested by stress and depression, to include 
the question of timeliness of the substantative appeal. 

2.  Entitlement to service connection for the residuals of 
caustic burns of the oropharynx, to include the question of 
timeliness of the substantative appeal. 

3.  Entitlement to service connection for the residuals of a 
left true vocal cord lesion, to include the question of 
timeliness of the substantative appeal. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities, to include the question of timeliness 
of the substantative appeal.

5.  Entitlement to an evaluation in excess of 20 percent for 
a disability of the lumbar segment of the spine, from October 
26, 1991, to May 22, 1995, on appeal from an initial grant of 
service connection.

6.  Entitlement to an evaluation in excess of 40 percent for 
a disability of the lumbar segment of the spine, after May 
22, 1995, on appeal from an initial grant of service 
connection.

7.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury to the cervical segment of the 
spine, on appeal from an initial grant of service connection.

8.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury to the left foot and left great 
toe, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from October 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an August 1992 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability rating, effective October 26, 1991 (the day after 
his separation from service); granted service connection for 
residuals of an injury to the cervical spine and assigned a 
noncompensable rating; granted service connection for 
residuals of an injury to the left foot and the left great 
toe and assigned a noncompensable rating; and, granted 
service connection for a scar on the right leg and assigned a 
noncompensable rating.  The veteran filed a notice of 
disagreement pertaining to the ratings assigned for these 
disabilities and he was provided with a statement of the case 
and supplemental statement of the case in November 1992 and 
February 1993, respectively.  He perfected the appeals in a 
January 1993 VA Form 9 and at a May 1993 RO hearing before a 
hearing officer.  In a signed statement submitted at the 
hearing, the veteran withdrew the issue of entitlement to an 
initial compensable rating for a scar on the right leg.  
Hence, that issue is no longer in appellate status and will 
not be addressed herein.

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1993.  In a July 1993 rating 
decision, the hearing officer granted a 20 percent rating for 
lumbosacral strain, effective October 26, 1991, granted a 10 
percent rating for residuals of an injury to the cervical 
spine, effective October 26, 1991, and granted a 10 percent 
rating for residuals of an injury to the left foot and left 
great toe, effective October 26, 1991.

However, the veteran's case was never certified to the Board 
for appellate consideration.  A claim remains on appeal if 
the disability evaluation assigned is less than the maximum 
available benefits under VA laws and regulations.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As such, these claims have 
remained in appellate status.  Furthermore, since the claims 
have remained in appellate status since the initial decision 
on an original claim, staged ratings may be assigned for the 
disabilities to reflect different levels of disability during 
the pendency of the claims where the record warrants it.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a November 1995 rating decision, the RO granted a 40 
percent rating for lumbosacral strain, effective May 23, 
1995.  Consequently, since the veteran has been assigned 
staged ratings for his low back disability, the issue has 
been separated and phrased accordingly.

The Board remanded the claim in July 2003 for the purpose of 
obtaining additional evidence from the veteran.  The claim 
was also remanded so that the veteran could provide testimony 
before a Veterans Law Judge and also submit arguments 
addressing the first four issues noted on the front page of 
this action.  Subsequently, in April 2006, a hearing on 
appeal was held before the undersigned, who is the Veterans 
Law Judge designated by the Chairman to conduct that hearing.  
A transcript of the hearing is of record.

The issues involving increased evaluations address in the 
REMAND portion of this Decision/Remand are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A substantive appeal as to the claim for entitlement to 
service connection for a psychiatric disabilities manifested 
by stress and depression was not filed within the one-year 
period from the date of mailing of the notification of the 
determination being appealed or within 60 days from the date 
the statement of the case was issued.

2.  A substantive appeal as to the claim for entitlement to 
service connection for the residuals of caustic burns of the 
oropharynx was not filed within the one-year period from the 
date of mailing of the notification of the determination 
being appealed or within 60 days from the date the statement 
of the case was issued.

3.  A substantive appeal as to the claim for entitlement to 
service connection for the residuals of a left true vocal 
cord lesion was not filed within the one-year period from the 
date of mailing of the notification of the determination 
being appealed or within 60 days from the date the statement 
of the case was issued.

4.  A substantive appeal as to the claim for entitlement to 
service connection for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities was not filed within the one-year 
period from the date of mailing of the notification of the 
determination being appealed or within 60 days from the date 
the statement of the case was issued.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the claim of entitlement 
to service connection for a psychiatric disability manifested 
by stress and depression was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, and 20.203 (2005).

2.  A timely substantive appeal of the claim of entitlement 
to service connection for the residuals of caustic burns of 
the oropharynx was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, and 20.203 (2005).

3.  A timely substantive appeal of the claim of entitlement 
to service connection for the residuals of a left true vocal 
cord lesion was not filed, and the Board lacks jurisdiction 
to consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, and 20.203 (2005).

4.  A timely substantive appeal of the claim of entitlement 
to a total disability evaluation based on individual 
unemployability due to the veteran's service-connected 
disabilities was not filed, and the Board lacks jurisdiction 
to consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, and 20.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005), which 
became effective on November 9, 2000, is applicable to this 
claim.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well-grounded.  The VCAA does not 
affect matters on appeal, however, when the issue is limited 
to statutory interpretation, as is the case here.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-
2004 (June 2004) (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

On March 16, 1999, the RO issued a rating decision that, in 
relevant part, denied service connection for a psychiatric 
disability manifested by stress and depression, residuals of 
caustic burns of the oropharynx, and true left vocal cord 
lesion; and, denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  Notification of that decision was sent on 
March 24, 1999.  The veteran filed a timely notice of 
disagreement pertaining to these issues.  Said notice was 
received at the RO on March 24, 2000.  A statement of the 
case was issued in August 2000; the date stamp on the 
transmittal letter was August 22, 2000.  The veteran's 
substantive appeal was received by the RO on March 6, 2001 - 
approximately six and one half months after the statement of 
the case was issued.

The threshold question to be answered is whether the veteran 
entered a timely substantive appeal following the March 1999 
rating decision.  If the veteran has not filed a timely 
substantive appeal, then his appeal fails.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a 
duty to express disagreement with a decision of the VA by 
filing a notice of disagreement and to timely perfect the 
appeal by filing a substantive appeal following the issuance 
of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2005).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 38 
C.F.R. § 20.302(a) (2005).  After the preparation and mailing 
of the statement of the case, the veteran then has the burden 
to submit a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 2002); see 38 C.F.R. § 20.302(b) (2005).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . . The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans" Appeals.

38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. § 
20.302(b) (2005).

As to the veteran's claim for service connection and for a 
total disability evaluation, the RO informed the veteran of 
its decision in March 24, 1999.  A notice of disagreement was 
received on March 24, 2000.  The RO accepted the notice of 
disagreement and mailed a statement of the case on August 22, 
2000.  In the statement of the case, the veteran was informed 
of the following, in part:

If you do decide to continue your appeal, 
you will need to file a formal appeal.  
You can do that my completing and filing 
the enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals.  Please read 
the instructions that come with the VA 
Form 9 very carefully.  They tell you 
what you need to do, and how much time 
you have to do it, if you want to 
continue your appeal. . . . 


The instructions on the VA Form 9, provided the following, in 
part:

1.  FORM OF APPLICATION

By filing this form, you complete your 
appeal. . . .

3.  TIME LIMIT FOR FILING

A  Substantive Appeal should be filed 
within 60 days from the date the 
Statement of the Case is mailed. . . An 
extension of time may be granted for good 
cause.  A Substantive appeal postmarked 
prior to expiration of the applicable 
period will be accepted as timely filed. 
. . .

(Capitals and bold in original.)

On March 6, 2001, VA received a completed VA Form 9.  The 
Board finds that this was not a timely-filed substantive 
appeal.

Here, the RO informed the veteran in the August 2000 
statement of the case that in order for him to complete his 
appeal, he needed to file the VA Form 9 or a substantive 
appeal.  The VA Form 9 informed the veteran that in order to 
perfect his appeal, he needed to submit a substantive appeal 
within 60 days from the date the statement of the case was 
mailed - here, August 22, 2000.  The Board notes that the law 
may have been incorrectly stated on the VA Form 9 in that the 
veteran may also perfect the appeal up to one year after the 
issuance of the rating determination on appeal (in addition 
to submitting it within 60 days from the date the statement 
of the case is issued).  38 C.F.R. § 20.302(b) (2005).  
Whichever date is more beneficial to the claimant will be the 
end date of the appeal period.  Id. The veteran has not been 
prejudiced by such since the VA Form 9 received in this case 
does not meet either date.  The one-year period expired on 
March 24, 2000.  The sixty day period from the date in which 
the statement of the case was issued expired on October 21, 
2000, which is the later date between the two dates.  Again, 
the veteran's substantive appeal was received on March 6, 
2001 - more than four and one half months after the 
expiration of the appeal period.  Thus, the Board holds that 
there was no timely-filed substantive appeal as to the claim 
for entitlement to service connection and for a total 
disability evaluation.  See 38 U.S.C.A. § 7105(d)(3), 7108 
(West 2002); 38 C.F.R. § 20.302(b) (2005).

The Board notes that when it remanded the veteran's claim in 
July 2003, the Board notified the veteran that if he wished 
to provide argument as to the timeliness of his appeal, he 
could do so.  The record reflects that the veteran did not 
provide any additional evidence or argument, and that the RO 
issued a letter decision on the matter in January 2005.  Of 
further note is the fact that the veteran's representative 
has not argued that the veteran has presented a timely appeal  

Regulations provide that a substantive appeal consists of a 
properly-completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2005).  Section 20.202 
states specifically that "[p]roper completion and filing of 
a [s]ubstantive [a]ppeal are the last actions the veteran 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

In the absence of a timely-filed substantive appeal, the 
petition for appellate review as to the claims for 
entitlement to service connection for a psychiatric 
disability, for the residuals of a burn, the residuals of a 
vocal lesion, and for a total disability evaluation based on 
individual unemployability is rejected in accordance with 
38 U.S.C.A. § 7108 (West 2002).  Further, in the absence of a 
timely appeal, the March 1999 decision is final.  McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 Vet. 
App. 554 (1993).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not 
been a timely appeal of these issues, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.101(a), 
20.200, and 20.202 (2005); YT v. Brown, 9 Vet. App. 195 
(1996).


ORDER

1.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claim of 
entitlement to service connection for a psychiatric 
disability manifested by stress and depression is dismissed.

2.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claim of 
entitlement to service connection for the residuals of 
caustic burns of the oropharynx is dismissed.

3.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claim of 
entitlement to service connection for the residuals of a left 
true vocal cord lesion is dismissed.

4.  The appellant having failed to perfect an appeal through 
the filing of a timely substantive appeal, the claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities is dismissed.


REMAND

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c) (2005).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, 
VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp.2005).  The record reflects that the veteran has not 
undergone a recent physical examination of his back, neck, 
and left foot.  The most recent complete VA medical 
examination was accomplished more than six years ago in May 
2000.  The Board finds therefore that the evidence is stale 
and the claim must be returned to the RO/AMC for the purpose 
of obtaining new data.

In other words, the Board is of the opinion that the claim 
must be remanded to the RO for the purpose of obtaining a new 
medical examination that provides the Board with the medical 
information needed to evaluate the veteran's claim.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2005) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2005) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  By remanding 
the claim for said examination, clinical findings addressing 
the rating criteria will be obtained and the VA will have a 
more complete picture of the veteran's disabilities.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2000 for the disabilities at issue before 
the Board, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

2.  With respect to the veteran's 
disabilities of the feet and back, the 
veteran should be afforded orthopedic and 
neurological examinations, by appropriate 
specialist(s), in order to determine the 
nature and severity of his disabilities.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The appropriate examiner should 
specifically comment on the disabilities 
from which the veteran now suffers, and 
the examiner should provide a listing of 
the manifestations and symptoms produced 
by the service-connected disabilities.  
Readings should be obtained concerning 
the veteran's range of motion of the 
lower back, great toe, neck, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion.  
Additionally, the examiner should be 
requested to determine whether any of the 
conditions exhibit weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.

If the neurology examiner determines that 
the veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The claims folder and this Remand must be 
made available to the examiner(s) for 
review prior to the examination.  The 
results proffered by the examiner(s) must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
It is requested that the results of the 
examinations be typed and included in the 
claims folder for review.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that particular report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2005); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

After completion of the above, the RO should readjudicate the 
appellant's increased rating claims, including any additional 
evidence obtained on remand.  In particular, the RO's review 
for the veteran's low back and neck disability should include 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2005); all applicable diagnostic codes under 38 C.F.R. § 
4.71a, pre-August 2002 and the revised IDS and spinal rating 
criteria; and a determination as to which are more favorable 
to the veteran.  If any determination remains unfavorable to 
the appellant, he and his representative should be provided 
with a supplemental statement of the case and be afforded an 
opportunity to respond before the case is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


